Citation Nr: 1630876	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for depressive disorder (claimed as posttraumatic stress disorder (PTSD) and depression).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for a left shoulder disorder.  

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for bilateral knee disorders.

7.  Entitlement to service connection for bilateral feet disorders, to include plantar fasciitis with corns.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In May of 2011, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge with respect to the increased evaluation claim for his psychiatric disability; a transcript of that hearing is associated with the claims file.

This case was last before the Board in March 2014, at which time it was remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  

The Veteran indicated that he was unable to work as a result of his psychiatric disorder in a September 2014 statement.  In light of those statements, the Board has taken jurisdiction over the claim for TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, in a December 2014 rating decision, the AOJ denied service connection for lumbar spine, cervical spine, left shoulder, bilateral knee, and bilateral feet disorders.  The Veteran submitted a Notice of Disagreement, VA Form 21-0958, with respect to those claims in April 2015.  

As a timely notice of disagreement with the issues of service connection for lumbar spine, cervical spine, left shoulder, bilateral knees and bilateral feet disorders have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of service connection for lumbar spine, cervical spine, left shoulder, bilateral knees and bilateral feet disorders are remanded at this time.

In addition, with respect to the psychiatric and TDIU claims, the Veteran has notified VA that he has filed for Social Security Administration (SSA) benefits and has submitted an August 2010 SSA general physical examination; he has also submitted several authorizations for VA to release records to SSA.  After a review of the claims file, the record does not reflect that VA has ever attempted to obtain the Veteran's SSA records, which appear to be relevant in light of his submission of the August 2010 examination, which notes a psychiatric disorder.  A remand is therefore necessary in order to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

In the Board's previous remand it requested that the Veteran be afforded another VA examination of his psychiatric disorder; such was accomplished in April 2014, over two years ago.  In September 2014 and July 2015 statements, the Veteran indicated that he believed that his psychiatric disorder was at least 70 percent disabling.  Also, in October 2015, the Veteran submitted a Supplemental Claim for Compensation, VA Form 21-526EZ, indicating that he wanted to open a new claim for increased evaluation for his psychiatric disorder, which is already on appeal; such implies that the Veteran believes that his psychiatric disorder is worse.  

In light of the Veteran's statements since his last VA examination, his filing a claim for increased evaluation, and the need to again remand this case for additional development, the Board finds that on remand a new VA examination of his psychiatric disorder should be obtained in order to ascertain the current severity of that disability and to facilitate timely and efficient adjudication of that claim upon its return to the Board.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Additionally, the Veteran's TDIU claim is intertwined with the increased evaluation claim for his psychiatric disorder and that claim is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Regardless, during the remand, the AOJ should properly develop the TDIU claim.

Finally, on remand, any outstanding private and VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is directed to promulgate a statement of the case on the issues of service connection for lumbar spine, cervical spine, left shoulder, bilateral knee and bilateral feet disorders.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Fully develop a claim for TDIU, to include providing the Veteran with appropriate notice respecting that claim and ask him to submit information regarding his education and work history, to include completing a VA Form 21-8940.

3.  Obtain any and all VA treatment records from the Little Rock VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

4.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits and the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

6.  Schedule the Veteran for a VA examination to determine the current severity of his psychiatric disability and its effect on his social and occupational functioning.  The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability and indicate the impact of such on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his psychiatric disorder and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

